DETAILED ACTION
	This Office Action is in response to Applicant’s amendments and arguments filed on December 6, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Remarks on Allowable Subject Matter
Claims 1-9.
The following is an examiner’s statement of reasons for allowance:
Examiner considers applicant’s arguments in pages 4-6 remarks regarding independent claim 1 is persuasive and applicant amended independent claim 1 to overcome the prior art rejection. Examiner believes specifically to improve reliability and performance of storage configurations for keys generated by cryptographic algorithms. Examiner believes the limitation of “a local database including a master instance and a slave instance of a logical shard of a cryptographic key database, wherein the cryptographic key database is divided into a plurality of logical shards, wherein the master instance includes cryptographic data of the cryptographic key database, and wherein the slave instance replicates the cryptographic data; 
a key management module configured to perform key management operations on a plurality of cryptographic keys, the key management operations comprising database operations and client operations; and 
a shard instance property table, wherein the shard property table  is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently amendments in claim 1 is not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, a local database including a master instance and a slave instance of a logical shard of a cryptographic key database, wherein the cryptographic key database is divided into a plurality of logical shards, wherein the master instance includes cryptographic data of the cryptographic key database, and wherein the slave instance replicates the cryptographic data; 
a key management module configured to perform key management operations on a plurality of cryptographic keys, the key management operations comprising database operations and client operations; and 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/PAVAN MAMILLAPALLI/           Primary Examiner, Art Unit 2159